                Case 1:19-cv-00909-DLB Document 14 Filed 05/29/20 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       May 29, 2020

      LETTER TO COUNSEL

             RE:      Cynthia J. v. Saul
                      Civil No. DLB-19-909

      Dear Counsel:

               On March 27, 2019, Plaintiff Cynthia J. petitioned this Court to review the Social Security
      Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance Benefits and
      Supplemental Security Income. ECF No. 1. I have considered the parties’ cross-motions for
      summary judgment. ECF No. 10 (“Pl.’s Mot.”), ECF No. 13 (“Def.’s Mot.”). I find that no hearing
      is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if
      it is supported by substantial evidence and if the SSA employed proper legal standards. See 42
      U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
      standard, I will deny Plaintiff’s motion, grant the Commissioner’s motion, and affirm the
      Commissioner’s judgment pursuant to sentence four of 42 U.S.C. § 405. This letter explains my
      rationale.

              Plaintiff protectively filed her claims for benefits on October 30, 2014, alleging an onset
      date of June 12, 2014. Tr. 207, 211. Her claims were denied initially and on reconsideration. Tr.
      128-32, 135-38. A hearing was held on August 31, 2017, before an Administrative Law Judge
      (“ALJ”). Tr. 37-81. Following the hearing, the ALJ determined that Plaintiff was not disabled
      within the meaning of the Social Security Act during the relevant time frame. Tr. 17-31. The
      Appeals Council denied Plaintiff’s request for review, Tr. 1-8, so the ALJ’s decision constitutes
      the final, reviewable decision of the SSA.

              The ALJ found that Plaintiff suffered from the severe impairments of “relapsing and
      remitting multiple sclerosis, degenerative disc disease and protruding discs of the cervical,
      thoracic, and lumbar spines, chronic obstructive pulmonary disorder (COPD), asthma, and
      obesity.” Tr. 20. Despite these impairments, the ALJ determined that Plaintiff retained the
      residual functional capacity (“RFC”) to:

             perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
             including occasionally climbing ramps and stairs, balancing, stooping, kneeling,
             crouching, and crawling, never climbing ladders, ropes, or scaffolds, and having no
          Case 1:19-cv-00909-DLB Document 14 Filed 05/29/20 Page 2 of 7
Cynthia J. v. Saul
Civil No. DLB-19-909
May 29, 2020
Page 2

       more than occasional exposure to extreme heat and cold, humidity and wetness,
       vibration, or fumes, odors, dusts, gases, or pulmonary irritants.

Tr. 24. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform her past relevant work as an office assistant or front office worker, and
that, in the alternative, she could perform other jobs existing in significant numbers in the national
economy. Tr. 29-30. Therefore, the ALJ concluded that Plaintiff was not disabled. Tr. 31.

        Plaintiff makes two primary arguments on appeal: (1) that the ALJ’s RFC assessment was
not supported by substantial evidence; and (2) that the ALJ improperly assessed Plaintiff’s
credibility. Pl.’s Mot. 3-15. Neither argument has merit for the reasons below.

       The ALJ’s RFC assessment was supported by substantial evidence.

        Plaintiff challenges the ALJ’s RFC determination on the bases that the ALJ (1) failed to
properly perform a function-by-function assessment of Plaintiff’s abilities; (2) failed to address
Plaintiff’s complaints of fatigue; (3) failed to evaluate the combined effect of her impairments;
and (4) rejected the opinion evidence. Pl.’s Mot. 5-9. These arguments are not persuasive.

        First, Plaintiff’s argument that the ALJ “failed to perform a function by function
assessment of [her] abilities to perform work-related activities,” Pl.’s Mot. 6, does not hold water.
“The RFC assessment is a function-by-function assessment based upon all of the relevant evidence
of an individual’s ability to do work-related activities.” Social Security Ruling (“SSR”) 96-8p,
1996 WL 374184, at *3. The ALJ is required to include a “narrative discussion describing how
the evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings) and
nonmedical evidence (e.g., daily activities, observations).” Mascio v. Colvin, 780 F.3d 632, 636
(4th Cir. 2015) (quoting SSR 96-8p). Here, the ALJ’s RFC assessment included discussions of
the relevant evidence, including Plaintiff’s testimony and subjective allegations, medical treatment
notes, and medical opinion evidence, and the ALJ explained how the evidence supported her
conclusions. See Tr. 24-29. The ALJ’s RFC discussion provides substantial evidence for her
conclusion that Plaintiff could perform a range of sedentary work with postural and environmental
limitations.

         Plaintiff specifically argues that because the ALJ “never determined the amount of sitting,
standing, walking, and lifting that the Plaintiff was capable of performing,” the RFC limitation to
sedentary work was not supported by substantial evidence. Pl.’s Mot. 7. The ALJ expressly
limited Plaintiff to “sedentary work.” By doing so, she determined the extent of the physical
activities that Plaintiff was capable of performing. According to the regulations, sedentary work:

       involves lifting no more than 10 pounds at a time and occasionally lifting or
       carrying articles like docket files, ledgers, and small tools. Although a sedentary
       job is defined as one which involves sitting, a certain amount of walking and
       standing is often necessary in carrying out job duties. Jobs are sedentary if walking
       and standing are required occasionally and other sedentary criteria are met.
          Case 1:19-cv-00909-DLB Document 14 Filed 05/29/20 Page 3 of 7
Cynthia J. v. Saul
Civil No. DLB-19-909
May 29, 2020
Page 3


20 C.F.R. §§ 404.1567(a), 416.967(a).

       “Occasionally” means occurring from very little up to one-third of the time. Since
       being on one’s feet is required “occasionally” at the sedentary level of exertion,
       periods of standing or walking should generally total no more than about 2 hours
       of an 8-hour workday, and sitting should generally total approximately 6 hours of
       an 8-hour workday. Work processes in specific jobs will dictate how often and how
       long a person will need to be on his or her feet to obtain or return small articles.

SSR 83-10, 1983 WL 31251, at *5 (S.S.A.). These definitions sufficiently address the amount of
sitting, standing, walking, and lifting that the Plaintiff was capable of performing. The ALJ is not
required to include further limitations if the claimant is able to perform the amount of sitting,
standing, walking, and lifting associated with sedentary work. See Harper v. Comm’r, Soc. Sec.
Admin., Civil Case No. GLR-13-909, 2014 WL 176777, at *4 (D. Md. Jan. 14, 2014) (“[B]y
limiting [Plaintiff] to sedentary work, the ALJ made an implied finding regarding those abilities.”).
As discussed above, the ALJ adequately assessed the evidence of record , and her RFC assessment,
including the finding that Plaintiff could perform sedentary work, is supported by substantial
evidence.

        In a related argument, Plaintiff asserts that the ALJ’s failure to expressly discuss her ability
to stand and walk rendered her step-four finding that Plaintiff could perform her past relevant work
as an office assistant unsupported by substantial evidence. Pl.’s Mot. 7. Plaintiff points out that,
per the VE’s testimony, “an individual performing the occupation of office assistant could not be
on his or her feet more than one hour to one and one-half hours per day,” and sedentary work
generally involves standing for two hours in a workday. Id. (citing Tr. 79). Even if the ALJ erred
at step four, she continued the sequential process and made an alternative finding that there were
other jobs existing in the national economy that Plaintiff could perform. Tr. 31. Plaintiff does not
challenge the ALJ’s step-five finding.

        Plaintiff also argues that the ALJ erred by “[saying] nothing regarding [her] abilities to
perform work-related functions throughout an entire workday.” Pl.’s Mot. 6. An ALJ’s RFC
assessment reflects the claimant’s capacity for work activity on a “regular and continuing basis.”
20 C.F.R. §§ 404.1545, 416.945; see also SSR 96-8p, 1996 WL 374184, at *1. Therefore, the
ALJ’s conclusion that the plaintiff could perform sedentary work “implicitly contained a finding
that [she] physically is able to work an eight hour day.” Hines v. Barnhart, 453 F.3d 559, 563 (4th
Cir. 2006); see also Gibson v. Colvin, Civil No. TMD-14-467, 2015 WL 5315765, at *8 (D. Md.
Sept. 2, 2015) (“[T]he ALJ found that Plaintiff had the RFC to perform sedentary work . . ., thus
finding that Plaintiff could perform work on a regular and continuing basis, or eight hours a day
for five days.”).

        Second, Plaintiff’s assertion that the ALJ failed to address “in any manner” her complaints
of fatigue, Pl.’s Mot. 8, is incorrect. Plaintiff cites to numerous documents in the record that refer
to her complaints of fatigue, including her hearing testimony and function reports, her sister’s
          Case 1:19-cv-00909-DLB Document 14 Filed 05/29/20 Page 4 of 7
Cynthia J. v. Saul
Civil No. DLB-19-909
May 29, 2020
Page 4

third-party function report, her consultative examination with Dr. Leigh Knotts, the opinion and
RFC assessment of Dr. Michele Kennedy, and some treatment records. See id. (citing Tr. 51-52,
253-58, 275, 279, 288, 292-93, 356-57, 387, 389, 394, 404, 424, 457, 459, 493). The ALJ
discussed all of the records cited by Plaintiff, see Tr. 22-29. To the extent Plaintiff is arguing that
the ALJ should have mentioned specific evidence from these records, “‘there is no rigid
requirement that the ALJ specifically refer to every piece of evidence in [her] decision.’” Reid v.
Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206,
1211 (11th Cir. 2005). Moreover, the ALJ expressly addressed Plaintiff’s complaints of fatigue.
She noted that Plaintiff testified that “she naps every day for about 2 hours” and takes breaks when
cleaning her home. Tr. 24-25. The ALJ also noted that Plaintiff “reported generalized weakness
and fatigue” to her pulmonologist. Tr. 26. The ALJ further noted that Dr. Kennedy, Plaintiff’s
primary care provider, opined RFC limitations due to, among other symptoms, “chronic fatigue.”
Tr. 27. As discussed below, the ALJ discussed this opinion and gave it little weight. Furthermore,
even if the ALJ erred in her consideration of Plaintiff’s complaints of fatigue, Plaintiff does not
show that the evidence supports any work-related limitations due to fatigue that the ALJ should
have included.

        Plaintiff next challenges the ALJ’s evaluation of her impairments in combination. Pl.’s
Mot. 8-9. Specifically, Plaintiff argues that the ALJ failed to discuss her obesity and degenerative
disc disease in the RFC assessment despite the ALJ’s step-two finding that both impairments were
severe. Id. Plaintiff further argues that the ALJ “never mentioned” her asthma diagnosis. Id. The
Commissioner defends the ALJ’s RFC discussion by pointing out that she “explicitly mentioned”
these impairments. Def.’s Mot. 11. I agree with the Commissioner. The ALJ noted Plaintiff’s
obesity, including BMI results. See Tr. 25, 27. The ALJ also noted that “[Plaintiff] has frequently
received recommendations from various providers to exercise.” Tr. 29; see also Tr. 25-27.
Regarding Plaintiff’s degenerative disc disease, the ALJ discussed Plaintiff’s treatment records
and physical findings from her neurologist and primary care provider, in addition to her MS
provider. Tr. 25-27. Lastly, the ALJ noted that Plaintiff’s asthma “was treated with medication”
and that her pulmonology visits resulted in “normal results on examination.” Id. Furthermore,
Plaintiff does not argue she was harmed by the failure to consider her impairments in combination.

        Plaintiff’s final RFC argument challenges the ALJ’s assessment of the opinion evidence.
Plaintiff asserts that the “[ALJ] rejected virtually all of the opinions [] of record.” Pl.’s Mot. 9.
As a threshold matter, “an ALJ need not parrot a single medical opinion, or even assign ‘great
weight’ to any opinions, in determining an RFC.” Livingston v. Comm’r, Soc. Sec. Admin., Civil
No. SAG-10-2996, 2013 WL 674075, at *2 (D. Md. Feb. 22, 2013). Here, the ALJ appropriately
discussed and assigned weight to the opinion evidence. The ALJ gave little weight to the opinions
noted in Michele Kennedy, D.O.’s letter and partial weight to Dr. Kennedy’s physical RFC
assessment because they were “not consistent with the record as a whole.” Tr. 27-28. The ALJ
explained that she included some of the limitations opined in Dr. Kennedy’s physical RFC
assessment “to give the claimant the greatest benefit.” Tr. 28 (noting that, although the record
does not fully support such “extreme exertional limitations,” the ALJ limited Plaintiff to “a range
of sedentary work including postural limitations and environmental limitations of only occasional
exposure to extreme heat and cold, humidity and wetness, vibration, or fumes, odors, dusts, gases,
          Case 1:19-cv-00909-DLB Document 14 Filed 05/29/20 Page 5 of 7
Cynthia J. v. Saul
Civil No. DLB-19-909
May 29, 2020
Page 5

or pulmonary irritants”). The ALJ gave little weight to a primary care provider’s opinion that
Plaintiff was unable to work because of her MS because “the question of disability is an issue
reserved to the Commissioner.” Tr. 27-28 (noting the provider’s illegible name). The ALJ also
gave little weight to Plaintiff’s sister’s opinions because they were not consistent with the objective
evidence and Plaintiff’s reporting. Tr. 28-29. The ALJ gave little weight to the State agency
consultants’ opinions that Plaintiff could perform light work because “the evidence support[ed] a
further limitation to sedentary work.” Tr. 29. Additionally, the ALJ discussed and assigned weight
to the psychiatric opinion evidence of record at step two, including partial weight to the opinion
of Leigh Knotts, Psy.D., and little weight to the opinion of Carrie McDonald, LCSW-C. Tr. 22.
The ALJ noted that the record supported Dr. Knotts’ opinion that Plaintiff “seemed able to
understand and complete simple tasks,” and that the record did not support therapist McDonald’s
opinion that Plaintiff’s symptoms were “significant enough to impact her ability to obtain and
maintain employment.” Tr. 22. Therefore, the ALJ appropriately considered the opinion evidence
of record.

       The ALJ’s assessment of Plaintiff’s subjective complaints was supported by substantial
       evidence.

        Second, Plaintiff challenges the ALJ’s assessment of her subjective complaints and argues
that the ALJ applied an improper legal standard. Pl.’s Mot. 10 (citing to Hines v. Barnhart, 453
F.3d 559, 563 (4th Cir. 2006)). The Fourth Circuit in Hines explained that, “[a]lthough a
claimant’s allegations about her pain may not be discredited solely because they are not
substantiated by objective evidence of the pain itself or its severity, they need not be accepted to
the extent they are inconsistent with the available evidence.” Hines, 453 F.3d at 565; see also
Lewis v. Berryhill, 858 F.3d 858, 866 (4th Cir. 2017) (“[S]ubjective evidence of pain intensity
cannot be discounted solely based on objective medical findings.”); SSR 16-3p, 2016 WL 1119029
(explaining the evidence an ALJ must consider when evaluating the intensity, persistence, and
limiting effects of an individual’s symptoms); 20 C.F.R. § 404.1529(c)(3) (listing the factors an
ALJ must consider, including a claimant’s activities of daily living).

        Here, the ALJ determined that, although “the claimant’s medically determinable
impairments could reasonably be expected to cause the alleged symptoms,” Plaintiff’s “statements
about the intensity, persistence and limiting effects of [her] symptoms” were both “inconsistent”
and “not entirely consistent with the medical evidence and other evidence in the record .” Tr. 24-
25; see Chater, 76 F.3d at 594 (explaining the Fourth Circuit’s two-part test for evaluating a
claimant’s subjective complaints). In making this finding, the ALJ summarized and discussed
Plaintiff’s subjective complaints and testimony:

       The claimant testified there are days she has numbness in her feet and hands, or
       tingling in her back, and she naps every day for about 2 hours. She testified she
       has about three or four bad days a month when she does not want to be around
       people, feels off balance, and may not get dressed. She testified that stressful events
       trigger spasms in her face. She testified that she has pain in her legs 4 to 5 days a
       week, and she rests when she has pain. She testified she walks with a cane. She
          Case 1:19-cv-00909-DLB Document 14 Filed 05/29/20 Page 6 of 7
Cynthia J. v. Saul
Civil No. DLB-19-909
May 29, 2020
Page 6

       testified she can sit about 15 to 20 minutes before having spasms in her hips and
       back, she can stand for 15 minutes, she can walk one block, and lift a gallon of milk
       or light laundry basket, and cannot squat. She testified she smokes more than a
       pack of cigarettes daily.

       Although she testified to being able to sit only 15-20 minutes, she also testified she
       is able to drive herself to doctors’ appointments, the grocery store, and to errands
       within a couple miles of her house, rides a lawn mower, and she wrote in her
       Function Report she drives to doctors’ appointments about 30 miles away. She
       testified there are about ten days a month she feels pretty good. She testified she
       can carry grocery bags, does her own house cleaning, with breaks, and has no
       difficulty with personal care. She testified she attends church. She testified she has
       difficulties concentrating, but also testified she spends her days watching television.
       In her Function Report, the claimant indicated she knows she needs exercise and
       walks around her yard. Although she testified she is limited in her capabilities, the
       claimant told her neurologist in August 2016, she was under stress “because of her
       mother who she takes care of.”

Tr. 24-25 (citations removed). In assessing Plaintiff’s credibility, the ALJ considered the medical
evidence, treatment records, opinion evidence, State agency consultant reports, and a third-party
function report. Tr. 24-29. Therefore, the ALJ did not rely solely on the absence of objective
medical evidence to discredit Plaintiff’s subjective complaints.

        Plaintiff argues that the ALJ erred in assessing her credibility by not considering the portion
of the State agency consultant reports in which they answered “yes” in response to the question
“Are the individual’s statements about the intensity, persistence, and functionally limiting effects
of the symptoms substantiated by the objective medical evidence alone?” Pl.’s Mot. 12 (citing Tr.
87, 98, 111, 122). This argument is not persuasive. Even though the State agency consultants
answered one question in her favor, they ultimately concluded that she was not disabled and could
perform light work. See Tr. 88, 98, 111, 122. Rather than accept the State agency consultants’
adverse findings that she could perform light work, the ALJ gave their reports little weight because
in her view “the evidence support[ed] a further limitation to sedentary work.” Tr. 29; see 20 C.F.R.
§§ 404.1527, 416.927; SSR 96-6p (explaining that an ALJ “may not ignore [State consultant]
opinions and must explain the weight given to these opinions in their decisions”).

        Plaintiff also challenges the ALJ’s characterization of her activities of daily living. Pl.’s
Mot. 13-14. She points out that the closest medical provider was a thirty-minute drive from her
home in rural Western Maryland and argues that the ALJ should not have counted against her the
fact that Plaintiff drove thirty minutes to doctors’ appointments. Pl.’s Mot. 13. Even if the ALJ
should have recognized that Plaintiff lives in a rural area, far from medical providers, this is not a
case where the ALJ failed to consider other factors, beyond objective medical records, that bore
on the veracity of Plaintiff’s subjective allegations of pain. The ALJ appropriately summarized
and considered Plaintiff’s subjective statements, as well as the objective results from her medical
examinations, to assess her condition.
          Case 1:19-cv-00909-DLB Document 14 Filed 05/29/20 Page 7 of 7
Cynthia J. v. Saul
Civil No. DLB-19-909
May 29, 2020
Page 7


        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is
other evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence or
to substitute my own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456
(4th Cir. 1990). In considering the entire record, and given the evidence outlined above, I find the
ALJ’s evaluation of Plaintiff’s subjective complaints was supported by substantial evidence and
that the ALJ applied the correct legal standards.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 10, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF No. 13, is GRANTED. The
SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                             /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
